       Case 2:19-cv-06019-GEKP Document 211 Filed 05/24/21 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                             CIVIL ACTION


IN RE WAWA, INC.                                             This document applies to the
DATA SECURITY LITIGATION                                     Employee Track.


                                                            No.19-6019
                                                            and all related cases.

                                      MEMORANDUM
  PRATTER,J.                                                                         MAY24,2021

        Hackers hijacked Wawa, Inc. customer payment card information beginning in March 2019

and continuing over the next several months. The hackers accessed Wawa' s point-of-sale systems

and installed malware that targeted in-store payment terminals and gas station fuel dispensers.

This ill-gotten information was later made available for purchase on the "dark web." Wawa, which

operates a chain of convenience stores and gas stations throughout the eastern United States,

disclosed the data breach in December 2019 and litigation followed. This case is proceeding with

three distinct tracks for the class action litigation: the Consumer Track, the Employee Track, and

the Financial Institution Track. This Memorandum addresses the Employee Track Plaintiffs'

motion for conditional class certification.

       Aside from their claims related to allegedly compromised payment card data and

confidential employee information, the Employee Plaintiffs, including Shawn McGlade, also bring

claims regarding alleged overtime violations. The Court has dismissed those overtime claims as

time-barred. See In re Wawa, Inc. Data Security Litigation, No. 19-cv-6019, 2021 WL 1910887,

at *3 (E.D. Pa. May 12, 2021). Because the Court writes for the benefit of the parties, it assumes




                                                1
       Case 2:19-cv-06019-GEKP Document 211 Filed 05/24/21 Page 2 of 12



 a basic familiarity with the Employee Plaintiffs' overtime claims and incorporates by reference its

prior discussion of those issues.

         Mr. McGlade, identified as one of the class representatives for the Employee Track case, 1

moves for conditional class certification, pursuant to the Fair Labor Standards Act, 29 U.S.C.

§ 216(b), with respect to his claim that Wawa allegedly forced its assistant general managers to

work "off the clock," which resulted in them not receiving overtime pay. 2 His collective action

concerns all Wawa assistant general managers who were employed in the United States for three

years from January 10, 2017 until January 10, 2020.

         As the Third Circuit Court of Appeals has explained, pursuant to Section 16(b) of the

FLSA, 29 U.S.C. § 216(b), "an employee may bring an action against his employer individually,

on his own behalf, and collectively, on behalf of other 'similarly situated' employees." Camesi v.

Univ. of Pittsburgh Med Ctr., 729 F.3d 239, 242 (3d Cir. 2013) (quoting Genesis Healthcare

Corp. v. Symczyk, 569 U.S. 66, 69 (2013)). However, "[i]n order to become parties to a collective




        Karen McGlade, Mr. McGlade's wife, is the other named plaintiff in the Employee Track.
2
         Mr. McGlade does not make any claims regarding employee misclassification in his motion for
conditional class certification. In dismissing his previous allegation that Wawa had misclassified its
assistant general managers as exempt from the FLSA's overtime provisions when, based on the duties and
tasks they performed, they should have been classified as non-exempt, the Court noted that such a claim
was time-barred. In re Wawa, Inc., 2021 WL 1910887, at *3.
         In his class certification motion, Mr. McGlade only mentions that he did not opt in to a collective
action and earlier settlement that resulted from a District of New Jersey case involving Wawa's alleged
misclassification of its assistant general managers as exempt from FLSA overtime requirements. See
Gervasio v. Wawa Inc., No. 17-cv-245, 2018 WL 385189, at *1 (D.N.J. Jan. 11, 2018) (conditionally
certifying FLSA class of former Wawa assistant general managers that worked at any time from January
10, 2015 through December 28, 2015). That court eventually approved a settlement in July 2019. See
Gervasio, Doc. No. 112. Thus, the Court treats the motion in this case as one seeking conditional class
certification for Mr. McGlade's off-the-clock overtime claim.


                                                     2
          Case 2:19-cv-06019-GEKP Document 211 Filed 05/24/21 Page 3 of 12



    action under Section 16(b), employees must affirmatively opt-in by filing written consents with

    the court." 3 Id. at 242-43.

            To put forth such a claim, Mr. McGlade must demonstrate and provide evidence that Wawa

    maintained a common unlawful policy that required its assistant general managers to work off the

    clock and that there are employees similarly situated to him. As explained below, Mr. McGlade

    has not done so.     And, because the overtime claims in the Employee Plaintiffs' Amended

    Complaint have been dismissed, Mr. McGlade does not have a claim or personal interest in

    representing a potential class with respect to his alleged overtime violations, thus mooting his

motion for conditional class certification. Therefore, for the reasons that follow, the Court denies

the motion for conditional class certification.

                                          LEGAL STANDARD


           "The FLSA authorizes an employee who has been denied overtime compensation to bring

a claim on behalf of other 'similarly situated' employees affected by an employer's common

policy." DiFlavis v. Choice Hotels Int'!, Inc., No. 18-cv-3914, 2020 WL 610778, at *14 (E.D. Pa.

Feb. 6, 2020) (quoting 29 U.S.C. § 216(b)). "District courts in the Third Circuit determine whether

a FLSA claim may proceed as a collective action in two steps: a conditional certification and a

final certification determination." Id. The first step involves a relatively lenient standard whereby

the "plaintiff must produce some evidence, beyond pure speculation, of a factual nexus between

the manner in which the employer's alleged policy affected her and the manner in which it affected

other employees." Id. (quoting Banks v. Radioshack Corp., No. 13-cv-0685, 2014 WL 1724856,

at *2 (E.D. Pa. Apr. 25, 2014)).



3
        "This feature distinguishes the collective-action mechanism under Section 16(b) from the class-
action mechanism under Federal Rule of Civil Procedure 23, where, once the class is certified, those not
wishing to be included in the class must affirmatively opt-out." Camesi, 729 F.3d at 243.


                                                   3
           Case 2:19-cv-06019-GEKP Document 211 Filed 05/24/21 Page 4 of 12



                                                DISCUSSION

    I.      Conditional Class Certification

           Mr. McGlade is currently the sole named plaintiff who asserted an "off-the-clock" overtime

    claim against Wawa. But, for the reasons discussed in the Court's earlier Memorandum, the Court

    has dismissed Mr. McGlade's overtime claims as time-barred. See In re Wawa, Inc., 2021 WL

    1910887, at *3. Without an overtime claim, Mr. McGlade no longer has a personal interest in

    representing other, theoretically possible, opt-in plaintiffs, and no other appropriate representative

plaintiffs (i.e., Wawa assistant general managers) are currently named parties to the Employee

Track.

           In Symczyk, the U.S. Supreme Court stated that a plaintiffs proposed collective action

"became moot when her individual claim became moot, because she lacked any personal interest

in representing others" in that case and "the mere presence of collective-action allegations in [a]

complaint cannot save the suit from mootness once the individual claim is satisfied." 569 U.S. at

73 (noting that "even if respondent were to secure a conditional certification ruling on remand,

nothing in that ruling would preserve her suit from mootness").              Here, Mr. McGlade's own

overtime claims were dismissed as untimely. Therefore, the Court cannot grant conditional class

certification at this time because he was the only named plaintiff in that action and, given the

dismissal of his own claim, his motion is now moot.

           Even if the motion as initially framed was not moot, after analyzing the current record,4

the Court would be compelled to deny Mr. McGlade's motion for conditional class certification



4
         Much of the record put forth by the Employee Plaintiffs here comes from Gervasio, the District of
New Jersey case discussed above. See 2018 WL 3 85189, at *1. In that case, the court conditionally certified
an FLSA class of former Wawa assistant general managers who worked at any time from January 10, 2015.
through December 28, 2015. Id. That court eventually, in July 2019, approved a settlement between the
parties. See Gervasio, Doc. No. 112.


                                                     4
       Case 2:19-cv-06019-GEKP Document 211 Filed 05/24/21 Page 5 of 12



without prejudice because he has failed to make the necessary rudimentary predicate showing that

similarly situated plaintiffs exist.

        A.      First Step: Modest Factual Showing

        The FLSA requires employers to compensate their employees at one and one-half times

the employees' hourly wage for hours worked in excess of 40 hours per week. 29 U.S.C. §§ 206-

07. It allows an action to be brought "by any one or more employees for and on behalf of himself

or themselves and other employees similarly situated" and provides that "[n]o employee shall be

a party plaintiff to any such action unless he gives his consent in writing to become such a party

and such consent is filed in the court in which such action is brought." 29 U.S.C. § 216(b).

        The Third Circuit Court of Appeals has embraced a two-step process for proceeding with

conditional class certification for FLSA claims: (1) the first step, conditional certification, involves

determining whether similarly situated plaintiffs exist; (2) the second step, a final certification.

determination, involves determining whether the plaintiffs who opt in are in fact similarly situated

to the named plaintiffs. Zavala v. Wal Mart Stores Inc., 691 F.3d 527, 536 n.4 (3d Cir. 2012)

(citing Myers v. Hertz Corp., 624 F.3d 537, 555 (2d Cir. 2010)).

        Regarding the first step, our Court of Appeals has "adopted the 'modest factual showing'

standard, under which 'a plaintiff must produce some evidence, "beyond pure speculation," of a

factual nexus between the manner in which the employer's alleged policy affected her and the

manner in which it affected other employees.'" Id (quoting Symczyk v. Genesis HealthCare Corp.,

656 F.3d 189, 193 (3d Cir. 2011), rev 'don other grounds, 569 U.S. 66 (2013)). "Applying a 'fairly

lenient standard' at the first step, the court makes a preliminary determination as to whether the



         Mr. McGlade emphasizes that over 700 potential Gervasio class members did not opt in to the
Gervasio class. However, this is not analytically pertinent to Mr. McGlade's off-the-clock overtime
allegations, given that the Gervasio settlement was based on misclassification.


                                                   5
        Case 2:19-cv-06019-GEKP Document 211 Filed 05/24/21 Page 6 of 12



 named plaintiffs have made a 'modest factual showing' that the employees identified in their

complaint are 'similarly situated."' Camesi, 729 F.3d at 243 (quoting Zavala, 691 F.3d at 536 &

n.4).

        Mr. McGlade's motion implicates only step one.          Despite the initial step for FLSA

conditional class certification being more lenient than the second step, "it does not compel

automatic certification." Mitchell v. Covance, Inc., 438 F. Supp. 3d 341, 346 (E.D. Pa. 2020) ..

This "lenient standard [still] requires some evidence beyond mere speculation that the defendant's

policy affected other employees." Wright v. Lehigh Valley Hosp., No. 10-cv-431, 2010 WL

3363992, at *3 (E.D. Pa. Aug. 24, 2010).

        To endeavor to make his modest factual showing, Mr. McGlade relies on evidence entirely

from the limited Gervasio record, from which he attaches over 270 pages to his motion here for

conditional class certification. This includes the declaration of the Gervasio plaintiffs' attorney,

deposition transcripts, a 2014 Wawa assistant general manager job description, a 2014 Wawa

employee handbook, and other materials from that case. He argues that this is enough to satisfy

the minimum threshold necessary for a class notice to be issued in this case. Mr. McGlade asserts

that at the initial stage he has only a light burden as a plaintiff seeking conditional class

certification. He further argues that the job description for assistant general managers established

in Gervasio applies here because the responsibilities of Wawa assistant general managers "were

unchanged in 2016 and beyond."

        Wawa takes issue with Mr. McGlade's reliance on the Gervasio record, arguing that the

plaintiffs' allegations in Gervasio were that Wawa misclassified assistant general managers as

exempt from overtime prior to December 2015, but that no claims were made in that case regarding

post-reclassification off-the-clock overtime violations.        Wawa contends that its post-




                                                 6
       Case 2:19-cv-06019-GEKP Document 211 Filed 05/24/21 Page 7 of 12



reclassification job description requires assistant general managers to work only 35-40 hours per

week and that its official policy requires all assistant general managers and other non-exempt

employees to properly record all time worked, including overtime. Wawa claims that its current

policy defines hours worked as "all time during which an Associate is required or permitted to

perform work on behalf of Wawa." The policy purportedly states that employees who do not

follow company protocols could face disciplinary action, and the policy prohibits retaliation

against any employee who raises time record issues. Wawa argues that Mr. McGlade has failed

to demonstrate that Wawa maintains a common unlawful policy requiring off-the-clock work.

        Furthermore, Wawa asserts that, at its core, Mr. McGlade's reliance on Gervasio fails as

support for his current off-the-clock claim because such a claim is based on temporally, factually,

and legally distinct circumstances as compared to the Gervasio plaintiffs' misclassification claim.

Wawa also argues that over the years courts in this Circuit have found that "plaintiffs alleging off-

the-clock claims are not similarly situated to proposed collective members" because adjudicating

their claims would necessarily involve a fact-intensive and individualized inquiry. See, e.g.,

Lawrence v. City of Phi/a., No. 03-cv-4009, 2004 WL 945139, at *2 (E.D. Pa. Apr. 29, 2004)

(noting that the circumstances of individual "off-the-clock" claims "potentially vary too widely to

conclude that ... the Plaintiffs are similarly situated"); Bond v. Nat 'l City Bank of Pennsylvania,

No. 05-cv-0681, 2006 WL 1744474, at *4 (W.D. Pa. June 22, 2006) (finding that "the fact-

intensive, individualized nature of the allegations renders class certification inappropriate"); but

see, e.g., Titchenell v. Apria Healthcare Inc., No. 11-cv-563, 2011 WL 5428559, at *7 (E.D. Pa.

Nov. 8, 2011) (finding plaintiff produced evidence demonstrating a policy that required employees

to work off the clock); Pereira v. Foot Locker, Inc., 261 F.R.D. 60, 66 (E.D. Pa. 2009) (noting




                                                 7
        Case 2:19-cv-06019-GEKP Document 211 Filed 05/24/21 Page 8 of 12



 argument that claims are too individualized 1s better suited for a stage two decertification

 determination).

         During oral argument, Wawa' s counsel underscored that the evidence the Employee

Plaintiffs rely on "is all coming from Gervasio." The Court then asked, "And what's the problem

with that?" Hearing Tr. 107:1-3. Counsel answered that Gervasio "dealt with misclassification

claims. It did not deal with off the clock claims." Id. at 107:5-6. Additionally, Wawa's counsel

stated that although Christopher Carmany-a former Wawa assistant general manager and named

plaintiff in the Gervasio case--did work during the proposed class period here up until March

2017, Mr. Carmany also testified during his deposition in the Gervasio case that he was not

permitted to work more than 40 hours a week-not that he was forced to work off the clock. Id.

at 110:20-25-111: 1-19. Specifically, Mr. Carmany testified that he "was getting yelled at for going

into overtime" and that he "was told that [he] was going to be written up if [he] continued to accrue

overtime." Doc. No. 133-7 at 7-8. Mr. Carmany was the only specified person from the Gervasio

case to fit within the group of potential plaintiffs here, making his testimony from the earlier case

germane in this case. 5 So, this testimony from a Gervasio plaintiff undermines the very claims

that Mr. McGlade hopes to pursue here in a putative collective action involving Wawa assistant

general managers.



5
        In his reply brief, Mr. McGlade highlights two Gervasio plaintiffs. First, he describes Anthony
Gervasio, who allegedly worked at Wawa as an assistant general manager from September 2006 to April
2016. Mr. McGlade argues that Mr. Gervasio worked in excess of 40 hours per week and was not
compensated for those hours. However, Mr. Gervasio did not work during the proposed class period here.
        Next, Mr. McGlade asserts that Mr. Carmany worked as a Wawa assistant general manager from
December 2015 to March 2017, noting that this was "the same month that [Mr.] McGlade ended his work
as a Wawa [assistant general manager]." But, as explained above, it does not appear that Mr. Carmany was
required to work off the clock pursuant to a Wawa policy. Mr. Carmany testified that, although he was
encouraged not to work more than 40 hours a week, he was clocking his hours "but not completely
accurately" because he was "trying very hard to not accrue as much overtime as I possibly could ... [s]o I
would still work off the clock." Doc. No. 133-7 at 9.



                                                    8
        Case 2:19-cv-06019-GEKP Document 211 Filed 05/24/21 Page 9 of 12



         Although the Gervasio material was certainly useful as evidence in that prior case to show

how those plaintiffs were misclassified based on their job duties prior to December 2015, they do

not similarly help Mr. McGlade's current off-the-clock claim here. 6 See Diaz v. Elecs. Boutique

of Am., Inc., No. 04-CV-0840E(SR), 2005 WL 2654270, at *3-4 (W.D.N.Y. Oct. 17, 2005)

(denying class certification where plaintiffs were "not similarly situated to one another [because]

no factual nexus exists between their situations" involving misclassification and the claim that the

company altered timesheets to avoid paying overtime).

         Gervasio is distinguishable from the present case. Gervasio involved misclassification.

The Gervasio plaintiffs did not allege that they were forced to work off the clock pursuant to a

Wawa policy. They alleged that they had been misclassified as exempt because, based on the

duties and manual tasks they performed, they should have been classified as non-exempt and been

entitled to overtime pay. The record currently before the Court from Gervasio, which again dealt

with the pre-December 2015 period when Wawa assistant general managers were classified as

exempt, then does not lend support to Mr. McGlade's claim that Wawa, from 2017 to 2020, had

an unlawful policy that required its assistant general managers to work off the clock. The Court

also notes that Mr. McGlade did not attach his own declaration or any other documents that pertain

to this situation to his motion. 7




6
        Mr. McGlade argues that he has met his burden at the first step "by pointing this Court to the
substantial evidentiary record amassed in Gervasio, which was sufficient not only for the initial "first-stage
conditional certification and notice, but [also] second stage certification and settlement."
7
         In their post-oral argument brief, the Employee Plaintiffs included (for the first time)
Mr. McGlade's own declaration as an exhibit. In it, Mr. McGlade asserts that he was told to come in to
work earlier than his official start time and to work off the clock. He also alleges that he observed other
assistant general managers working overtime hours without pay. He states that a colleague, assistant
general manager Britt Williams, was "allowed" to work off the clock to advance his career within the
company. To the Court's knowledge, Mr. Williams has not joined in with Mr. McGlade's overtime claims
in this case.


                                                      9
      Case 2:19-cv-06019-GEKP Document 211 Filed 05/24/21 Page 10 of 12



        Nothing in the record ,sufficiently demonstrates that Wawa maintained a policy which
                                '

forced assistant general managers to work off the clock. None of the cited depositions from the

Gervasio case came from employees who worked during the proposed class period here-aside

from Mr. Carmany. Hearing Tr. 107:22-25-108:1-19. Examining the record to date, Mr. McGlade

is essentially relying for his conditional class certification on evidence used in a misclassification

case that was based on pre-December 2015 conduct as support for his quite different claim that

Wawa allegedly maintained a policy that forced assistant general managers to work off the clock

without overtime pay from January 2017 until January 2020.

       Mr. McGlade urges the Court to rely on his allegations in the Amended Complaint as

sufficient factual support for his claim that Wawa had a policy requiring its assistant general

managers to work off the clock. However, a modest factual showing "cannot be founded solely

on allegations in the complaint; some factual support must be provided, such as in the form of

affidavits, declarations, deposition testimony, or other documents." Wright, 2010 WL 3363992,

at *3 (quoting Anyere v. Wells Fargo Co., Civ. A No. 09-2769, 2010 WL 1542180, at *2 (N.D.

Ill. Apr.12, 2010)). Wawa's Wage and Hour Policy, which Wawa attached as Exhibit B to the

Declaration of Gina DePaolo, Wawa' s Director of Store Operations, states that Wawa' s "wage and

hour practices are governed by the Fair Labor Standards Act and its amendments (FLSA) as well

as its implementing regulations and all applicable state and local statu[t]es, ordinances and

regulations." The policy further states that all associates, both non-exempt and exempt, "are

responsible for accurately reporting all hours worked," including "all the time during which an

Associate is required or permitted to perform work on behalf of Wawa, regardless of the location

where the work is performed."




                                                 10
         Case 2:19-cv-06019-GEKP Document 211 Filed 05/24/21 Page 11 of 12



           Mr. McGlade argues that despite having a written policy that complies with the FLSA,

    Wawa did not actually follow its own policy. 8 However, by relying entirely on the allegations in

    his Amended Complaint and various documents from the earlier, but distinguishable, Gervasio

    case, Mr. McGlade has failed to make the modest, but necessary, factual showing to support his

motion for conditional class certification.      This failure is not cured by Mr. McGlade's own

    declaration, which was not submitted until after oral argument as an exhibit for his post-oral

argument brief.

           As this Court noted in DiFlavis, courts in this Circuit have rejected "unsupported,

generalized attempts at passing the initial conditional certification step." 2020 WL 610778, at *15

(collecting cases). In DiFlavis, a hotel housekeeper sought collective action under the FLSA

against her employer, naming every housekeeper who worked for her employer as a potential

similarly situated employee. Id. The Court found that the housekeeper's "attempt at referencing

similarly situated individuals" was "speculative, conclusory, and vague." Id. It also noted that

she failed to "include any pay stubs, time sheets, or any other information concerning other

housekeepers that even remotely allows the Court to make any preliminary finding that [her] case

can legitimately proceed as a collective action." Id. at *16.

          Like DiFlavis, Mr. McGlade has failed to provide information to show that there are

similarly situated employees who were forced to work off the clock and not paid overtime pursuant

to a Wawa policy (or abrogation of a policy) during the time frame alleged here. Wawa contends

that for the period of January 2017 until March 2017-before he was promoted to general

manager-Mr. McGlade actually recorded over 21 hours of overtime and was paid accordingly.



8
        Wawa terminated Mr. McGlade's employment in early January 2020 when it was discovered that
he had falsified time sheets and reduced the hours recorded by his direct reports, a violation of Wawa's
Wage and Hour Policy.


                                                  11
      Case 2:19-cv-06019-GEKP Document 211 Filed 05/24/21 Page 12 of 12



In response, aside from his post-oral argument declaration, Mr. McGlade offers no evidence that

he or others were forced to work off the clock and instead relies on the limited record from

Gervasio, a different type of case, covering a different time period, and a different claim.

Mr. McGlade argues that the fact that he was paid 21 hours of overtime during those three months

is evidence that he "under-reported his overtime hours" as an assistant general manager. This

approach, of course, goes against the allegations in the Amended Complaint which state that

"Mr. McGlade and other similarly situated [assistant general managers] were never compensated

for this time worked off-the-clock." Am. Compl.    ,r 128.
                                         CONCLUSION


       For the foregoing reasons, even if the overtime claims were not time-barred, Mr. McGlade

has not made a modest factual showing that Wawa maintained a policy that forced its employees

to work off the clock. Thus, for two independent reasons, the Court denies his motiori. An

appropriate order follows.


                                                     BY THE COURT:




                                                     UNITED STATES DISTRICT JUDGE




                                              12
